Appeal from a judgment of the Supreme Court, Erie County (Patrick H. NeMoyer, J.), entered November 21, 2007 in a personal injury action. The judgment was entered upon a finding of liability against defendants Country Fair, Inc., Prime Realty, Inc. and Prime Realty II, Inc. after a jury trial.
Now, upon reading and filing the stipulation discontinuing appeal signed by the attorneys for the parties on March 9, 2009,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Smith, J.P., Centra, Fahey, Peradotto and Pine, JJ.